           Case 1:14-cv-01459-VEC Document 118 Filed 07/23/21 USDC  Page SDNY
                                                                         1 of 1
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
UNITED STATES DISTRICT COURT                                       DATE FILED: 7/23/2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
IN RE:                                                       :
                                                             : 14-MD-2548 (VEC)
COMMODITY EXCHANGE, INC., GOLD                               : 14-MC-2548 (VEC)
FUTURES AND OPTIONS TRADING                                  :
LITIGATION                                                   :
                                                             :
This Document Relates to All Actions                         :
------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on July 23, 2021, the parties appeared at a video status conference;

       IT IS HEREBY ORDERED that all written follow up to the Barclays Bank 30(b)(6)

deposition and any final review and follow up with respect to the Bank of Nova Scotia’s

privilege logs must be complete by no later than Tuesday, August 31, 2021. The Court

understands that all other fact discovery is complete.

       IT IS FURTHER ORDERED that by no later than Friday, July 30, 2021, the parties

must propose a joint schedule with respect to Plaintiff’s motion for class certification and related

expert discovery that conforms with the directions provided by the Court at today’s conference.




SO ORDERED.

Date: July 23, 2021                           _________________________________
      New York, NY                                  VALERIE CAPRONI
                                                    United States District Judge
